DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. The applicant has argued, see page 10, lines 14-18, that a person of ordinary skill in the art “would have no incentive to replace the flexible section 102 of the input shaft 56 of Sheridan by a curved portion as proposed by Ertas to provide flexibility, as the input shaft of Sheridan is already flexible.” The examiner respectfully disagrees. First, the modification made by the examiner in the rejection of claim 18 did not replace the flexible shaft of Sheridan with the flexible shaft of Ertas, but rather added the bent section of Ertas to the input shaft of Sheridan. Second, the input shaft of Sheridan is flexible along the axial direction of the shaft as depicted in Figure 1 of Sheridan (the flexible shaft section 102 is schematically shown as a spring shape extending along the axial direction). Whereas the bent section of Ertas would act as a spring-like section which provides flexibility in the radial direction. Therefore, adding the bent section of Ertas does not attempt to duplicate the function of Sheridan or remove the original functionality. 
The applicant has argued, see page 10, lines 18-20, that one of ordinary skill would not modify the output shaft to have a curvic or spline coupling, however the applicant has not explained why this is so. The previous Office action rejected claim 13 by citing Abe, which teaches a spline coupling. The motivation for the modification was 
The applicant has argued, see page 10, lines 21-23, that a person of ordinary skill would not have been led to the claimed invention of claim 1 without the benefit of the applicant’s disclosure. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). None of the rejections relied on the applicant’s disclosure. The rejections were based on the prior art. 
	The corrections to the specification, drawings, and claims are noted with appreciation. The previous objections to specification, drawings, and claims and rejections of the claims under 35 USC 112(b) have been withdrawn. 

Drawings
The drawings were received on January 27, 2021. These drawings are mostly acceptable. New Figure 9 contains objectionable matter. In order to expedite prosecution, the drawings will be entered and the objection will be explained below. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seat element which extends axially from a front of the gearbox to provide a radial seat for the inter-shaft bearing system as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
New Figure 9 shows a seat element (39) on the front (left) side of the gearbox, however the seat element only acts as a radial seat for the carrier bearing system. The Figures still do not show the inter-shaft bearing system being between the input shaft device and planet carrier on the front side of the gearbox. 
Examiner’s comment: upon further review of replacement Figure 8 and new Figure 9, the operation of the device is unclear. The output shaft device (60) in Figure 8 and the seat element (39) in Figure 9 extend to the left of their respective gearboxes (30). Thus, Figure 9 lacks an output shaft device. However, even if the seat element could be considered an output shaft device, the connection between the output shaft device and fan shaft does not appear to be capable of transferring rotation. As best the examiner understands the Figures, the schematic diagram appears to show a flexible support (based on the angled segments in the straight, radial line). The other indirect connections from the gearbox to the fan shaft are through bearings (such as 80, 90, and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9-12, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0271135 to Sheridan in view of US 2018/0016989 to Abe and in further view of US 2017/0159608 to Ertas.
In Reference to Claim 1
Sheridan teaches:
	A gas turbine engine (20) comprising: 
a propulsive fan (40),
a turbine (50) connected via an input shaft device (56) to a gearbox device (60) including a sun gear (80), a planet carrier (86) having a plurality of planet gears (84) attached thereto, a ring gear (82), an output shaft device (120), 

the planet carrier or the ring gear being connected to the propulsive fan via the output shaft device (120), 
with an inter-shaft bearing system (180) being positioned radially between the input shaft device and the planet carrier, 
with a support connection (static structure 162 and wall connected at radially outward end of static structure 162) including a carrier bearing system (160) being located radially between the input shaft device and a static structure (162) supporting the carrier bearing system, at least a portion of the support connection being axially in front of an input side (right side in Figure 1) of the gearbox device (see paragraphs 34, 36-41, 45, and 47, and Figure 1).
Sheridan fails to teach:
	The output shaft device comprises a curvic or spline coupling and the input shaft device comprises a bent section including at least one chosen from a folded back part of the input shaft device and/or a corrugated section with corrugations around a circumference of the input shaft device. 
Abe teaches:
	A gas turbine (1) comprising a gearbox device (8), an output shaft device (9), and a fan (10), wherein the output shaft device has a spline coupling (9a) between the output shaft device and the fan (see paragraph 29 and Figure 2).
Ertas teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Sheridan by adding a spline coupling to the output shaft device as taught by Abe as both references are directed to shaft connections between gearboxes and fans in a gas turbine engine, and for the purpose of creating a reliable joint between the fan and the fan shaft in order to transfer rotation from the gearbox to the fan, and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Sheridan by adding a bent section to the input shaft device as taught by Ertas as both references are directed to gas turbine engines with input shafts and gearboxes, and for the purpose of providing additional flexibility between the input shaft and gearbox (paragraph 32, lines 8-12 of Ertas).
In Reference to Claim 2#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the inter-shaft bearing system is located axially within a low-pressure compressor (42) (see Figure 1 of Sheridan).
In Reference to Claim 4#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the inter-shaft bearing system comprises at least one ball bearing (see paragraph 49, lines 4-5 of Sheridan).
In Reference to Claim 5#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, and further comprising a fan shaft bearing system (150) radially located between a fan shaft (156) as part of the output shaft device and a static structure (152) of the gas turbine (see paragraphs 44 and 45 and Figure 1 of Sheridan).
In Reference to Claim 7#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the carrier bearing system comprises at least one roller bearing (see paragraph 46, lines 1-5 of Sheridan).
In Reference to Claim 9#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the planet carrier comprises a seat element (158) extending axially to a rear (right side in Figure 1 of Sheridan) of the gearbox device providing a radial seat for the inter-shaft bearing system and the carrier bearing system (see paragraph 45 of Sheridan). 
	Examiner’s comment: reference number 158 does not appear in Figure 1, but is described as the aft portion of fan shaft 120, which radially supports both the inter-shaft bearing system and carrier bearing system (see paragraph 45 of Sheridan).
In Reference to Claim 10#
Sheridan as modified by Abe and Ertas teaches:

In Reference to Claim 11#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, and further comprising an input shaft bearing system (190) radially located between the input shaft device and a static structure (210) of the gas turbine (see paragraphs 48 and 49 of Sheridan).
In Reference to Claim 12#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the output shaft device comprises an axial cross-section with a conical shape (see Figure 1 of Sheridan).
In Reference to Claim 14#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein a load path for at least one chosen from force and torque from the turbine to the propulsive fan extends via the input shaft device, the gearbox device and the output shaft device (see Figure 1 of Sheridan). 
In Reference to Claim 16#
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the gearbox device comprises an epicyclic gearbox with the ring gear being fixed relative to the gas turbine and the output shaft device being connected to the planet carrier (see paragraphs 34 and 40 of Sheridan). 
In Reference to Claim 17#

	The gas turbine of claim 1, wherein the gearbox device comprises a planetary gearbox in star arrangement with the planet carrier fixed relative to the gas turbine and the output shaft device being connected to the ring gear. The output shaft device is indirectly connected to the ring gear (82) via the planet carrier (86) and planet gears (84) (see Figure 1 of Sheridan). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0271135 to Sheridan as modified by US 2018/0016989 to Abe and US 2017/0159608 to Ertas as applied to claim 1 and further in view of case law with additional evidence provided by page 28 of “Design Study of an Air Pump and Integral Lift Engine ALF-504 Using the Lycoming 502 Core” from NASA (hereafter NASA), published July 1972.
In Reference to Claim 3
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the inter-shaft bearing system is axially adjacent to the gearbox device within an axial distance measured from a centerline of the gearbox, and wherein the inter-shaft bearing system has an inner radius (see Figure 1 of Sheridan).
Sheridan as modified by Abe and Ertas fails to teach:
	The axial distance is between 0.001 and 4 times the inner radius of the inter-shaft bearing system.

NASA teaches a gas turbine comprising a gearbox and an inter-shaft bearing system, wherein the inter-shaft bearing system is axially spaced from the centerline of the gearbox device by an axial distance. A scale is shown in the drawing and the axial distance can be measured from the centerline of the gearbox to the front (left) side of the inter-shaft bearing system. Based on the scale, the axial distance is approximately 9.4 inches and the inner radius of the inter-shaft bearing system is approximately 1.7 inches. Therefore the axial distance is approximately 5.5 times the inner radius of the inter-shaft bearing system. 

    PNG
    media_image1.png
    380
    960
    media_image1.png
    Greyscale

The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Sheridan teaches the gas turbine having the inter-shaft bearing system and gearbox, where there is an axial distance between the inter-shaft bearing system and centerline of the gearbox and the inter-shaft bearing system has an inner radius, but Sheridan is silent regarding the ratio of the axial distance to inner radius. 
The examiner notes paragraph 77 of the applicant’s specification describes the axial distance between the inter-shaft bearing system and centerline of the gearbox relative to the inner radius of the inter-shaft bearing system and states the range could be from 1 to 100 mm. While the specification provides the exemplary range for the axial distance, there does not appear to be a criticality for this value. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Sheridan as modified by Abe and Ertas by spacing the gearbox centerline from the inter-shaft bearing system by an axial distance between 0.001 and 4 times the inner radius of the inter-shaft bearing system in view of case law which would yield predictable results. In .

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0271135 to Sheridan as modified by US 2018/0016989 to Abe and US 2017/0159608 to Ertas as applied to claim 5 above, and further in view of page 28 of “Design Study of an Air Pump and Integral Lift Engine ALF-504 Using the Lycoming 502 Core” from NASA (hereafter NASA), published July 1972
In Reference to Claim 6
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 5, wherein the fan shaft bearing system has an outer diameter and the propulsive fan has an outer diameter (see Figure 1 of Sheridan). 
Sheridan as modified by Abe and Ertas fails to teach:
	The outer diameter of the fan shaft bearing system is between 0.05 to 0.35 times the outer diameter of the propulsive fan. 
Sheridan shows the fan shaft bearing system is radially inward of the outer diameter of the propulsive fan (which means the bearing system outer diameter is less than 1.0 times the propulsive fan outer diameter), however Sheridan is silent regarding a specific ratio.
NASA teaches:
	A gas turbine comprising fan shaft bearing system and a propulsive fan, wherein the fan shaft bearing system and propulsive fan each have an outer diameter. A scale is 

    PNG
    media_image2.png
    603
    1048
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Sheridan as modified by Abe and Ertas by sizing the fan shaft bearing system to have an outer diameter between 0.05 to 0.35 times the outer diameter of the fan as taught by NASA as both references are directed to gas turbines having fans and fan shaft bearings, and which would yield predictable results. In this case, the predictable result would be a fan shaft bearing which is positioned radially inward of propulsive fan and capable of supporting the loads of the fan during rotation. 
In Reference to Claim 8
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 7, wherein the carrier bearing system is axially adjacent to the gearbox device on the input side with an axial distance measured from the centerline of the gearbox to the carrier bearing system (see Figure 1 of Sheridan).
Sheridan as modified by Abe and Ertas fails to teach:
	The axial distance is between 0.1 and 4 times the inner radius of the inter-shaft bearing system.
NASA teaches:
	A gas turbine comprising a carrier bearing system, a gearbox, and an inter-shaft bearing system, wherein the carrier bearing system is axially spaced from the centerline of the gearbox by an axial distance. A scale is shown in the drawing and the axial distance and inner radius of the inter-shaft bearing can be measured. The axial distance is approximately 4.5 inches and the inter-shaft bearing system has an inner radius which is approximately 1.7 inches. Therefore the axial distance is approximately 2.6 which is between 0.1 and 4 times the inner radius. 

    PNG
    media_image3.png
    624
    977
    media_image3.png
    Greyscale

.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0271135 to Sheridan as modified by US 2018/0016989 to Abe and US 2017/0159608 to Ertas as applied to claim 1 above, and further in view of US 2017/0082065 to Swift
In Reference to Claim 15
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the ring gear is connected to a static front cone structure (connected indirectly via compliant flexure 110) (see paragraph 39 and Figure 1 of Sheridan).
Sheridan as modified by Abe and Ertas fails to teach:
	The ring gear is rigidly connected to the static front cone structure. 
Swift teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Sheridan as modified by Abe and Ertas by replacing the compliant flexure with a rigid support arm connection as taught by Swift as both references are directed to gearboxes secured in gas turbine engines, and which is a simple substitution which would yield predictable results. In this case, the predictable result is the ring gear of the gearbox device would be securely held in place between the static structures. 

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0271135 to Sheridan as modified by US 2018/0016989 to Abe and US 2017/0159608 to Ertas as applied to claim 1 above, and further in view of US 10,119,548 to Venter.
In Reference to Claim 17
	Examiner’s comment: Sheridan only teaches an indirect connection between the output shaft device and the ring gear. In the following rejection, Venter is cited to teach a direct connection between the output shaft device and ring gear.
Sheridan as modified by Abe and Ertas teaches:
	The gas turbine of claim 1, wherein the gearbox device comprises a planetary gearbox in star arrangement with the planet carrier fixed relative to the gearbox device and the output shaft being indirectly connected to the ring gear (see Figure 1).

	The output shaft being directly connected to the ring gear.
Venter teaches:
	A gas turbine (1) comprising a gearbox device (4) having a ring gear (11), an output shaft device (5) directly connected to the ring gear and a fan (2) (see column 5, lines 40-52 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Sheridan as modified by Abe and Ertas by re-shaping and re-arranging the output shaft device to connect to the ring gear as taught by Venter as both references are directed to gas turbines having gearboxes connected to fans, and which is a simple substitution which would yield predictable results. In this case, the predictable result would be a shaft connecting the gearbox device and fan shaft capable of converting rotation from the input shaft into rotation of the fan shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745